Citation Nr: 1634877	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorder (chronic iritis).
 
2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome right knee.
 
3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the period from January 13, 2010 to February 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and from May 1969 to June 1986.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In a September 2010 rating decision, the RO, in pertinent part, granted service connection for PTSD at a disability rating of 30 percent, effective January 13, 2010, and for patellofemoral syndrome of the right knee at a noncompensable (0 percent) disability rating, effective June 8, 2009.  In addition, the RO denied entitlement to service connection for a bilateral eye disorder and a neck disorder.
 
In a September 2012 rating decision, the RO, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the lower extremities.
 
In an April 2013 rating decision, the RO increased the Veteran's disability rating to 50 percent for PTSD, effective January 13, 2010, and to 10 percent for patellofemoral syndrome of the right knee at a disability rating, effective June 8, 2009.  The Veteran has not expressed satisfaction with the higher ratings and, as such, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In August 2015, the Board denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and for a neck disorder (osteoarthritis).  As such, these issues are no longer on appeal.  Also in August 2015, the Board remanded the Veteran's claims for higher initial ratings for PTSD and patellofemoral syndrome right knee and for service connection for a bilateral eye disorder (chronic iritis) for additional development.  These issues are again before the Board for appropriate action.

The Board notes that the Veteran has been granted a TDIU as of February 1, 2011.  However, TDIU is an element of the Veteran's appeal of the initial rating assigned for his service-connected psychiatric disability because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of TDIU has been raised by the evidence of record in connection with his claim for an increased rating for service-connected PTSD, the Board will take jurisdiction of this issue for the portion of the appeals period of the claim for an increased rating for PTSD, prior to February 2011.  
 
The Veteran was provided with a hearing before a Veterans Law Judge in April 2015 at the RO. A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter informed him that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran has not responded to this letter.  Thus, the Board will proceed with the matters on appeal.

The issues of entitlement to service connection for bilateral eye disorder (chronic iritis) and entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by deficiencies in the areas of family relations and mood, along with an inability to form and maintain close relationships.  The record further indicates that the disorder has produced symptoms of anxiety, anger outbursts, irritability, depression, and sleep impairment.  Nevertheless, the disability is not manifested by total occupational and social impairment.

2.  For the period from January 13, 2010 to January 31, 2011, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met from January 13, 2010 to January 31, 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.340, 3.341, 4.16, 4.19 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The case was remanded in August 2015, in order obtain all current medical records reflecting treatment for PTSD and to provide the Veteran with a VA examination to determine the current severity of his service-connected PTSD.  Current treatment records have been associated with the record, and the Veteran was provided with a VA examination in January 2016.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board finds that all pertinent treatment records are associated with the claims file.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.a.  Increased rating for PTSD - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

II.b.  Background

The Veteran was afforded a VA examination in April 2010.  He reported that he was separated from his current wife.  The Veteran stated that he had withdrawn from others and had a tendency to isolate himself.  He reported that he had no friends and no relationship with his sons.  He stated that he felt anxious and uncomfortable, avoided social events, and had a very limited engagement in recreation.  He reported periods of weeks at a time when he did not leave his house.  He stated that he foresaw himself being completely isolated and feared dying by himself in his home with no one finding him until months later.  The examiner found that the Veteran's relationships had been characterized by distance and discord. 

Upon mental status examination, the Veteran's mood was dysthymic and his affect was restricted.  The Veteran appeared anxious throughout session.  His thought process was coherent, logical, and goal directed and there were no noteworthy signs of impairment in communication.  There were no signs of delusions or hallucinations.  No inappropriate behavior was observed or reported.  The Veteran had no current or past suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran appeared capable of maintaining minimal personal hygiene.  He was alert and oriented to person, place, and time.  There was no evidence of short or long-term memory difficulties, or obsessive or ritualistic behavior.  Speech was clear and understandable.  The Veteran reported no past problems with panic attacks.  He indicated that he had a depressed mood through almost every day.  

The examiner found that the Veteran's symptoms included anxiety, irritability with outbursts of anger, guilt and sadness, and social detachment or estrangement from others.  He had restricted range of affect, a sense of a foreshortened future, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found that these symptoms were associated with clinically significant distress or impairment in social, occupational, and other important areas of functioning, and assigned a GAF of 60, finding that his level of PTSD was in the moderate range.  Social functioning appeared to be significantly impaired.  The Veteran had a history of conflict in close relationships that resulted in divorce in his three previous marriages and almost complete disconnection from his sons.  The interpersonal problems he described were directly related to the avoidance behavior and social detachment associated with his PTSD.  The Veteran was increasingly distressed by memories of Vietnam and as a result had become more avoidant of leaving his home and his mood and behavior were further characterized by depression.  The examiner noted that the Veteran had yet to engage in treatment. 

The Veteran began psychiatric treatment with the VA in April 2010.  Records reflecting treatment through March 2016 reflect ongoing symptoms of irritability, isolation, difficulty sleeping, lack of concentration, and avoidance behaviors.  These records reflect that, throughout this time period, the Veteran was well groomed and well dressed and friendly and cooperative with good eye contact.  His speech had normal rate, volume, and clarity.  His affect was appropriate with full range.  He denied suicidal and homicidal ideation.  His thought process was linear, logical, and goal-directed.  He denied any auditory or visual hallucinations and there was no evidence of delusions.  Insight and judgment were fair.  Memory and cognition were grossly intact.  He reported mild memory problems.  Throughout this time period, the Veteran was assigned GAF scores of 50, with one at 65.

The Veteran was afforded a VA examination in September 2012.  At that time, he was divorced and lived alone, and had not had contact with any of his children in 10 to 12 years.  He described isolating himself.  Typically, the Veteran did not leave his home unless to attend group therapy after which he purchased necessary food.

The Veteran had symptoms of depressed mood, anxiety, restricted range of affect, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability or outbursts of anger and suicidal ideation without plan or intent.  The examiner found that the symptoms associated with the Veteran's service-connected psychiatric disorder caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran described his mood as apathetic, noting he had no interest in anyone or anything and he preferred to be by himself.  He was assigned a GAF of 50.  The examiner diagnosed PTSD, major depressive disorder, and alcohol abuse, and concluded that he was unable to distinguish which symptoms and functional impairment are related to PTSD versus major depressive disorder and alcohol abuse due to overlapping symptoms.  The examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded a VA examination in January 2016.  He had been married to his current wife for 14 months.  She had moved out twice after arguments staying away for a day.  He indicated that the marriage was difficult, and that he was not a very considerate or kind person.  His two stepchildren lived in the home.  The Veteran described a relationship with them that was not friendly or loving, but tolerant of each other.  He had no contact with his own children and no friends.  He spent his days watching television or reading the news on the internet.  The Veteran indicated that he felt that his life was a struggle.  He noted that it was very difficult for him to go anywhere where there were crowds.  He felt that he had become very bitter.  He could not talk to people on the phone without getting upset at them. He reported fits of anger three or four times a week, and felt that he could not control them.

The Veteran's psychiatric symptoms included persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the individual to blame himself/herself or others, persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), feelings of detachment or estrangement from others, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, flattened affect, disturbances of motivation and mood.  The examiner noted that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  

II.c.  Analysis

Initially, the Board acknowledges that the Veteran has been diagnosed with psychiatric disorders in addition to his service-connected PTSD including depressive disorder and alcohol abuse during the period under review.  However, the January 2012 examiner opined that it was not possible to distinguish which symptoms were attributable to PTSD and which were due to his depression or alcohol abuse.  While the examiner who provided the January 2016 examination found that it was possible to determine which symptoms were attributable to depression and which were attributable to PTSD, she found that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the other mental health conditions discussed during the time period under review will be considered as part of the evaluation of the Veteran's service-connected PTSD.

Upon reviewing the record, the Board finds that the evidence supports an evaluation of 70 percent, but no higher, for PTSD. 

The Board notes that the Veteran has many broken relationships in his life.  He has no contact with his children, has had troubled marriages, and has very little meaningful social contact with others.  He has reported avoiding social contact, instead isolating himself at home.  The Veteran has not worked in many years.  In addition to significant social impairment, he has exhibited symptoms such as difficulty concentrating and difficulty in understanding complex commands.  This level of social and occupational impairment is consistent with that contemplated under the criteria for a 70 percent rating.  

This finding is also supported by the symptoms attributed to his service-connected psychiatric disability.  The evidence shows that the Veteran has near continuous depression, irritability and uncontrolled angry outbursts, sleep problems, difficulty concentrating, anxiety, suspiciousness, some memory loss and an inability to establish and maintain effective relationships.  In addition, his GAF score has primarily been estimated to be 50, which signifies serious symptoms.
 
The Board concludes that the totality of the evidence in the file is at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 70 percent evaluation, but no higher, should be assigned for PTSD from the date the Veteran submitted his claim.  38 C.F.R. § 4.7 (2015).  Hence, to this extent the Veteran's claim is granted.
 
It is concluded, however, that the evidence does not support an evaluation in excess of 70 percent.  The Veteran's psychiatric symptoms are not productive of total occupational and social impairment.  While the Veteran has had damaged relationships, he was recently married and had a cordial relationship with his stepchildren.  The Veteran does not have gross impairment in thought processes or communication.  In addition, no deficits have been noted with respect to the Veteran's speech and communication skills.  The Veteran's behavior is not grossly inappropriate.  He does not report nor is he assessed as being in persistent danger of hurting himself or others.  The Veteran is oriented to time and place.  None of the various health care providers who have provided treatment to the Veteran or who have examined him in conjunction with this claim have concluded that he has total occupational and social impairment due to PTSD.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.
 
Additionally, the Board has considered whether it is appropriate to assigned staged ratings.  The Board, however, finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 70 percent rating from the date of his claim.  At no point in time, however, is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary.

II.d.  Extraschedular considerations

The Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veteran's Claim (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, and referral for extra-schedular consideration is not in order.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." 
Based on the grant of TDIU explained below, the Veteran is in receipt of a TDIU for the entire period on appeal.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from January 13, 2010, he is deemed to have total unemployability and there is no "gap" to fill by section 3.321(b). Therefore, the Board finds that further discussion of an extraschedular rating on a collective basis under Johnson is not warranted.  

III.  Entitlement to TDIU from January 13, 2010 to February 1, 2011
 
VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
 
The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).
 
Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).
 
In this case, the Veteran has been awarded TDIU as of February 1, 2011.  As noted in the introduction to this case, the Board has taken jurisdiction of the TDIU claim for the period from January 13, 2010 to February 1, 2011.  During this period, as a result of the Board's decision herein, the Veteran was rated at a 70 percent disability rating for his service-connected PTSD.  He was also service-connected for diabetes mellitus type 2 with erectile dysfunction at 20 percent (effective March 22, 2010), patellofemoral syndrome right knee at a 10 percent disability rating, and patellofemoral syndrome status post left knee joint replacement at 0 percent.
As such, this disability satisfies the percentage rating standards for individual unemployability benefits for the period from January 13, 2010 to February 1, 2011.  38 C.F.R. § 4.16(a).

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in September 2011 and again in March 2013.  Both forms show that the Veteran has a Master's Degree in Public Administration, and was last employed in September 2007 with Computer Science Corporation as "office staff."  According to the Veteran, he was unable to work any longer due to his service-connected diabetes mellitus, knee disability, and PTSD.
 
The Board finds that TDIU is warranted for the period from January 13, 2010 to February 1, 2011.
 
With respect to the Veteran's PTSD, the VA examiners who have evaluated the Veteran over this period did not issue opinions specifically with regard this employability.  However, as it is clear that the Veteran's PTSD affects him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the Veteran's psychiatric symptoms, especially given that the above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.  Although the VA examiner who conducted the April 2010 examination assigned a GAF of 60, treatment records during this period reflect GAF scores of 50, indicating symptoms resulting in serious impairment in social, occupational or school functioning, to include having no friends and being unable to keep a job.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ('applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner').

The Board finds that medical evidence of record reflects symptoms, including the Veteran's significant difficulties in interacting with people and his tendency for significant isolation, that are so severe as to support the conclusion that he is unable to obtain and maintain substantially gainful employment.  This is consistent with the previous finding that the Veteran's PTSD and knee disability precluded both sedentary and physical employment as of February 1, 2011.  The Board can find no significant difference in the level of symptoms from the Veteran's PTSD and other service-connected disabilities before and after the February 1, 2011 date.  Thus, the Board finds that the evidence is at least in equipoise, and it follows that entitlement to TDIU based on his service-connected PTSD, for the period of time from January 13, 2010 to January 31, 2011 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54 ).  In light of the above, Board resolves all benefit of reasonable doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.

Accordingly, entitlement to a TDIU for the period from January 13, 2010 to January 31, 2011, is granted.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted, from the date of the Veteran's claim, subject to the regulations governing the disbursement of monetary benefits.

For the period from January 13, 2010 to January 31, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

In August 2015, the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for the Veteran's right knee disability in order to provide him with a VA examination to determine the current nature and severity of his knee disability.  The Veteran was provided with this examination in February 2016.  However, since that time, the Court had held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, ___Vet.App. ___ (2016), 2016 WL 3591858 (July 5, 2016).  The CAVC stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at *9.  The Court held that the final sentence of  § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board concludes that the findings from the February 2016 VA examination are not adequate under this holding.  Therefore, the Veteran should be provided with another VA examination that addresses the necessary range of motion measurements as set out in Correia.  

The Veteran has contended that he has an eye disability that is related to service.  The Board remanded this issue in February 2016, in order to provide the Veteran with a VA examination to determine whether any of the Veteran's eye disorders diagnosed over the appeals period, which include arcus, corneal thinning superotemporal with scarring, dry eyes and chronic noninflammatory conjunctivitis, are considered congenital defects, congenital diseases, or neither, and whether any were related to service.

The Veteran was provided with a VA examination in February 2016.  The examiner provided an opinion that the Veteran did not have iritis; however, the examiner did not provide the opinions requested in the Board's February 2016 remand.  Because a previous remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders, remand is required for the requested opinion. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected patellofemoral syndrome of the right knee.  

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

2.  Schedule the Veteran for a VA examination to determine the etiology of all eye disorders.  All indicated tests and studies should be conducted.
 
The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
 
The examiner should respond to the following with regard to all diagnosed eye disorders, which include arcus, corneal thinning superotemporal with scarring, dry eyes and chronic noninflammatory conjunctivitis.  For each present or resolved eye disorder found on examination, or found to exist during the appeal period that was not a misdiagnosis, the examiner should opine as follows:

(a) Whether it is a congenital defect, a congenital disease.  For purposes of this question, a congenital defect is a condition that can neither improve nor worsen.  A congenital disease, condition that is subject to improvement and/or worsening.  The examiner should provide a detailed explanation for the conclusion reached with respect to each disorder found.
 
(b) For each eye disorder found to be a congenital defect, the examiner should opine whether any other eye disability was superimposed on the congenital defect during military service.

(c) For each eye disorder found to be a congenital disease, the examiner must determine whether it was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.
 
(d) For any eye disorder identified that is NOT congenital, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such first began during or is otherwise the result of military service.
 
The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
 
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


